Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claim(s) is/are generic to the following disclosed patentably distinct species: 
Fig. 2 is Species I, which is the first embodiment of the invention. 
Fig. 8 Species II, which is the second embodiment of the invention.
The species are independent or distinct because Species I used extracting an error of each of the leaf nodes from the current regression tree; determining a shape error of the current regression tree according to the probability and the error of each of the leaf nodes; and Species II uses electing a first pixel pair collection randomly from the sample image set when constructing each level of the random forests; dividing sample images in the 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
Species I requires to search at least G06K 9/00275, 9/00288, 9/6282; and Species II requires to search at least G06K 9/6282, 9/6298, 9/00281, 9/00302.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
5.	A telephone call was made to Junqi Hang (Applicant’s representative on record) on 2/24/2021to request an oral election 

6.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
7.	any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner 
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JINGGE WU/Primary Examiner, Art Unit 2663